Citation Nr: 0803044	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-03 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

The veteran is in need of regular aid and attendance of 
another person due to her total hip replacement and left 
distal radius fracture that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to the veteran's daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person are met.  38 
U.S.C.A. §§ 1502, 1521, 5307 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 4.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

In June 2005, the veteran filed a claim for entitlement to 
nonservice-connected pension and for increased pension due to 
the need for aid and attendance or housebound status.  By an 
August 2005 rating decision, the RO found the veteran 
entitled to pension, but not to special monthly pension.  The 
veteran disagreed with the denial of special monthly pension.

For veterans receiving a VA pension due to  permanent and 
total disability from nonservice-connected disability under 
38 U.S.C.A. § 1521(a), a special monthly pension is payable 
at a higher rate (with a higher minimum income limit) when a 
veteran needs regular aid and attendance.  38 U.S.C.A. §§ 
1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.351(a)(1), 3.352 
(2007).  The need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2007).

To establish the need for regular aid and attendance, a 
veteran must be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
must be a patient in a nursing home because of mental or 
physical incapacity; or must show a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2007).

In order to establish a factual need for aid and attendance, 
the following criteria must be shown: the inability to dress 
or undress oneself, or to keep oneself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.);  inability to feed oneself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or either physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to the veteran's daily environment.  38 
C.F.R. § 3.352(a) (2007).  Also, an individual who is 
bedridden, as that term is defined by regulation, meets the 
criteria for aid and attendance.  Id.  

It is not required that all of the above enumerated disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions which the veteran 
is unable to perform should be considered in connection with 
the veteran's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  Id.

Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.  The veteran must be 
unable to perform at least one of the enumerated disabling 
conditions, but the veteran does not have to display all of 
the enumerated disabling conditions.  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996). 

The veteran contends that she is unemployed and over the age 
of 65 with medical conditions that require the assistance of 
others on a regular basis with the activities of daily 
living.  With her claim, she submitted an "Aid and 
Attendance Quick Form" completed by her private medical 
doctor and a letter from a home care and assistance service 
the veteran has hired.

On the "Aid and Attendance Quick Form," the veteran's 
doctor indicated that her diagnoses consist of post hip 
fracture on the left, status post two operations; colon 
pernicious anemia; and broken left wrist.  He reported that 
she has only partial use of her upper extremities due to 
reduction of grip on the left side and partial use of her 
lower extremities (cannot squat).  As for whether the veteran 
requires assistance with activities of daily living, the 
doctor indicates she needs assistance with dressing, bathing, 
transferring from bed to chair, preparing meals/cooking, 
attending to the needs of nature/toileting, and 
walking/ambulating.  He also indicates that the veteran has 
stress incontinence of the bladder, walks with the aid of a 
cane, cannot drive a car without assistance, and suffers from 
dizziness.  He states that she is physically and mentally 
unable to protect herself in her daily living environment, 
and that she is incapable of living completely alone or 
unassisted.

The letter from the home care and assistance service hired by 
the veteran indicates that the services provided included, 
but are not limited to, assistance with the following 
activities of daily living: bathing, dressing, grooming, 
ambulation, transportation, meal preparation, medication 
management, cleaning, laundry and the protection from hazards 
of daily living.  She pays the amount of $1,529.00 per month 
for this service.

Although the veteran was asked to provide VA with consent to 
release information forms for each of these providers, she 
has not done so.  Thus the claims folder does not contain the 
actual treatment records from her private medical doctor or 
the records from the home care and assistance service.

The only other medical evidence of record consists of the 
reports of two VA examinations that were provided in July 
2005.  The first examination was an aid in attendance or 
housebound examination that was provided on July 20, 2005.  
At the time of this examination, the veteran was 82 years 
old.  She reported being a widow with two children who lived 
out of state.  The first medical condition the veteran 
reported was having pernicious anemia first diagnosed in 
1961.  She said that she has been on B-12 shots ever since 
and treatment has been provided by her private doctor.  She 
denied having any fever, frequent infections, chills, nausea 
or vomiting.  She does, however, have poor appetite and 
energy levels.  She said she gets "easily fatigued."  

The second problem the veteran reported was with her vision.  
Although she wears glasses that correct her vision, she has 
macular degeneration and her vision is progressively getting 
worse.  She reported having two falls in the prior two to 
three months, one of those due to poor depth perception 
causing her to miss a step resulting in the fall.  The second 
fall she reported was due to getting up from a seated 
position too fast.

The third problem reported was with left hip, left shoulder 
and left wrist pain.  She reported breaking her left hip in 
November 1999 with a first hip replacement in 1999.  In 2002 
she had problems with the prosthesis and had to have a second 
procedure.  She reported constant hip soreness to touch with 
aggravation of pain by prolonged standing.  As for her left 
shoulder and wrist, she reported they were the result of a 
fall in 2003 from which she incurred multiple left wrist 
fractures and contusion to the left shoulder.  She reported 
limited movement of the left wrist with intermittent numbness 
in the left hand.  She also reported occasional left shoulder 
pain and left arm fatigue related to the injuries.

The fourth problem that the veteran referred was having had 
colon cancer, first diagnosed in November 2002, status post 
colon resection.  The cancer was surgically removed and there 
was no need for radiation or chemotherapy.  The last 
colonoscopy was conducted in November 2004 and was negative.  
She denied having any bright red blood in her stool, 
constipation, diarrhea, abdominal pain, nausea or vomiting.  
She did, however, report frequent formed stools (four times a 
day) since surgery.

As for her activities of daily living, the veteran reported 
that she drove to the appointment, but anticipates having to 
stop driving due to her vision.  She lived in a retirement 
community, but it is not assisted living.  She has 
progressively been having problems with seeing, fatigue and 
joint pain.  She did, however, say she was able to bathe, 
groom, dress, and eat unassisted.  She reported having 
complete bowel and bladder control.  Her walking, however, is 
limited due to the left hip, and she ambulates with the use 
of a cane.  Walking is also limited due to generalized 
fatigue.

On physical examination, the veteran was a frail appearing 
white female, in no acute distress, and leaning forward 
supported by a cane.  She was alert, oriented and 
cooperative.  Her mood was upbeat and her affect showed good 
range.  Her thoughts were clear, and there was no evidence of 
delusions or hallucinations.  Her cognitive abilities were 
grossly intact.  Examination of the head, eyes, ears, nose,  
throat, hearing, neck, chest and abdomen were all within 
normal limits.  Cardiac exam, neurological exam and lymphatic 
exam were also within normal limits.  Although the 
extremities had no cyanosis or clubbing, there was trace 
edema in the right foot and +1 edema to mid tibia of the 
right as well.  There were +2 pulses equal bilaterally.  
There was no muscular defect, but muscle strength was 2/5 in 
the upper and lower extremities, equal bilaterally.  Skin 
examination revealed a thickened right great toe nail.

The impression was that the veteran had pernicious anemia 
with reported poor energy level and fatigue (condition stable 
on B-12 injections); chronic left hip, left shoulder and 
wrist pain; colon cancer status post colon resection with 
minimal residuals and no reported recurrence; and 
onychomycosis.  The examiner also stated that although the 
veteran is currently living independently, her independence 
has predisposed her to frequent falls.  He stated that, 
considering her age, limited vision, chronic pain, chronic 
fatigue and limited mobility, in his opinion, the veteran 
meets the criteria for aid and attendance.

On July 23, 2005, the veteran underwent an orthopedic 
examination for her left hip and left wrist.  She reported at 
this examination that she had a left hip replacement in 1999 
secondary to a fracture, and that this was revised to a total 
hip arthroplasty in 2002.  She also had a left wrist fracture 
in 2003 from when she fell at the post office.  This was 
treated non-operatively.  She has requested help with 
activities of daily living secondary to her limited function.  
She reported she lives alone.  Although she ambulates with a 
cane, she is somewhat unsteady on her feet.  She does state, 
however, that she is able to get out and provide for some of 
her basic needs on her own.  She has problems around the 
house, cleaning and doing certain activities secondary to her 
limited function from her hip and wrist.  She is unable to do 
activities such as make the bed, clean under the bed and get 
down on her knees secondary to her hip replacement.  She 
reported that she is doing well from a standpoint of her 
total hip arthroplasty, however, she has occasional pain in 
the left hip but it does not limit her.  She does, however, 
have limitation due to total hip precautions so that she does 
not dislocate the hip and this does limit her in some of her 
activities of daily living.  As for her left wrist, she 
reported that it hurts from time to time, and she has 
weakness in grip and easy fatiguability of the wrist.  She 
does not have any flare-ups but does have weakness and 
residual loss of function secondary to the fracture.  She 
does not use a wrist brace.

Physical examination revealed a well-developed, well 
nourished white female in no acute distress, alert and 
oriented, and pleasant and cooperative throughout the exam.  
She ambulated slowly with the aid of a cane.  Examination of 
the left hip revealed that the hip tracks normally but her 
range of motion was limited to 90 degrees of flexion and 20 
degrees of an internal and external rotation.  This was noted 
to be secondary to the hip replacement.  The examiner stated 
he did not want to stress the extremes of motion as this 
would cause the total hip arthroplasty to dislocate.  She did 
not have any pain with motion at the hip or limitation of 
motion with repetitive use of the hip.  

Physical examination of left wrist showed she had 4- grip 
strength.  Radial deviation was to zero degrees and ulnar 
deviation was to 15 degrees.  Extension was to 30 degrees, 
and flexion was to 10 degrees.  These were measured both 
actively and passively.  She did not have any pain with 
repetitive motion of the wrist and did not have any 
additional limitation of motion with repetitive use of the 
wrist.  The left wrist was somewhat tender at the radial 
carpal joint, and she did have a residual extension deformity 
from her distal radius fracture.  

X-rays of the left hip and left wrist were taken.  The left 
hip x-rays revealed a well-positioned total hip arthroplasty 
with well fixed acetabular and femoral components.  The left 
wrist x-ray revealed a residual distal radius fracture with 
significant deformity with loss of radial height, 
inclination, and residual 30 degrees of extension.

The assessment was traumatic arthritis of the left hip, 
status post total hip arthroplasty, and left distal radius 
fracture, healed.  The examiner stated that it is his 
assessment that this veteran does need the aid of another 
person to help with her activities of daily living and 
cleaning around her house, because she would put herself at 
risk doing some of these activities for dislocating her total 
hip.  In addition, secondary to her wrist fracture, she has 
difficulty with fine motor activities using her left hand as 
well as weakness.  Thus it was his assessment that the 
veteran would benefit from the aid of an assistant.

After considering all the evidence, the Board finds that the 
evidence is at least in equipoise as to whether the veteran 
needs regular aid in attendance.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

On the one hand, the veteran reported at the VA aid and 
attendance examination that she drove herself to the 
appointment and is able to bathe, groom, dress and eat 
unassisted.  She also reported that, although she lives in a 
retirement community, this is not an assisted living 
facility.  And although her vision is getting progressively 
worse, there is no evidence that it she is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less.  Nor does the veteran report having to use 
any special prosthetic or orthopedic appliances.  She also 
did not indicate that she is unable to attend to the wants of 
nature without assistance.

In contrast, however, the veteran's private doctor has stated 
that she does need assistance in many of these areas and that 
she is physically and mentally unable to protect herself in 
her daily living environment and is incapable of living 
completely alone or unassisted.  Furthermore both VA 
examiners opined that the veteran was in need of regular aid 
and attendance.  The first examiner stated that such 
assistance was needed due to the veteran's age, limited 
vision, chronic pain, chronic fatigue and limited mobility.  
The second examiner stated that she needed the aid of another 
person because she is at risk in doing certain activities of 
daily living for dislocating her total hip replacement, as 
well as having difficulty with fine motor activities with her 
left hand and weakness secondary to her left wrist fracture.  
Finally, the veteran has retained the services of a home care 
and assistance service to help her with her activities of 
daily living including help with bathing, dressing, grooming 
and the protection from hazards of daily living.

Thus the Board finds that reasonable doubt exists that the 
veteran needs regular aid and attendance not only to assist 
her with her activities of daily living, but also to protect 
her against the hazards and dangers incident to her daily 
environment.  The record shows that the veteran has a history 
of falls due to both her impaired vision and dizziness, which 
appears to be related to her pernicious anemia.  Furthermore, 
the veteran is limited in some of her activities of daily 
living due to total hip precautions so that she does not 
dislocate the hip.  The left hip replacement also limits her 
mobility.  Finally the evidence shows that the veteran has 
limitation of functioning with pain and weakness of her left 
wrist secondary to the fracture thereof.  

The evidence being in equipoise, reasonable doubt is resolved 
in favor of the veteran.  Thus the veteran's claim for 
special monthly pension based upon the need for regular aid 
and attendance of another is granted.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


